Citation Nr: 0629986	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia





THE ISSUE

Entitlement to an initial disability rating greater than 40 
percent for diabetes mellitus.





ATTORNEY FOR THE BOARD

L. J. Vecchiollo





INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted entitlement to service 
connection for diabetes mellitus and assigned an initial 40 
percent rating.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, restricted diet, and regulation of his 
activities (limitations regarding occupational activities); 
there is no medical evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or twice a 
month visits to a diabetic care provider; and there are 
complications of peripheral neuropathy of all four 
extremities, and coronary artery disease, that are rated 
separately and are compensable.

2.  Hypertension, diabetic retinopathy, and erectile 
dysfunction are present as complications of the veteran's 
diabetes mellitus.  Each of these disabilities has been 
separately rated noncompensable by the RO.

3.  The veteran's service-connected hypertension is not 
characterized by diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or 
where there is a history of diastolic pressure predominantly 
100 or more and continuous medication is required for 
control.

4.  The veteran's decrease in visual acuity due to diabetic 
retinopathy is not disabling to a compensable degree; and 
irregularity, duplication, enlargement, or diminution of 
image due to retinal pathology is not reported.

5.  The veteran's service-connected erectile dysfunction is 
not characterized by penile deformity.


CONCLUSION OF LAW

The criteria for an rating higher than 40 percent for Type I 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice pertaining to the 
effective date of the disability was sent in March 2006.  
However, this notice requirement may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  

In this case, in June 2002, July 2005, and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  He was essentially told 
to submit evidence he had in his possession.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided VA examinations.  The record has 
been developed to the extent possible.

II.  Diabetes Mellitus

The veteran contends that his diabetes mellitus is more 
disabling than currently evaluated.  He notes that his 
activities are greatly limited due to the condition, and the 
condition has a serious effect on his vision & blood 
pressure.  He also notes that the condition prevents the 
achievement of erections.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Since the veteran timely appealed the rating initially 
assigned for his diabetes mellitus, the Board must consider 
his possible entitlement to "staged" ratings to compensate 
him for times since filing his claim when this disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Thus, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

The veteran's diabetes mellitus is rated 40 percent disabling 
under Diagnostic Code 7913, which concerns diabetes mellitus.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 10 
percent is assigned for diabetes mellitus that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for diabetes mellitus requiring insulin and a restricted diet 
or an oral hypoglycemic agent and a restricted diet.  A 
rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities.  A rating of 60 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.  A rating of 100 percent is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The medical evidence on file shows that veteran's diabetes 
mellitus has been treated with insulin, he must follow a 
restricted diet, and his activities are limited due to the 
service-connected disability.  

However, the record is absent for any evidence of 
hospitalizations due to hypoglycemic reactions or twice a 
month visits to a diabetic care provider.  Thus, the 
veteran's diabetes mellitus does not have any of the 
additional the characteristics required for a rating of 60 
percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  The veteran is also in 
receipt of compensable ratings for service connected diabetic 
peripheral neuropathy of all four extremities, and coronary 
artery disease, secondary to diabetes mellitus.  These 
conditions are not part of the disability that is rated under 
Diagnostic Code 7913.  Id.  However, separate noncompensable 
ratings have previously been established for hypertension, 
diabetic retinopathy; and erectile dysfunction must be 
considered under Diagnostic Code 7913.  These complications, 
as well as veteran's entitlement to compensable ratings, will 
be discussed below. 

A.  Hypertension

In this case, the veteran's hypertension is rated under 
Diagnostic Code 7101.  Under this code hypertension means 
that the diastolic blood pressure is predominantly 90mm., or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  A 10 
percent rating is warranted for hypertension when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2006).

The Board finds that a compensable rating under the existing 
rating code is not warranted.  The Board acknowledges that 
the record indicates the veteran takes medication for his 
hypertension, and that an April 2002 VA progress note 
indicates a blood pressure reading of 160/80.  However, the 
veteran's medical records do not demonstrate any diastolic 
blood pressure of 100 mm. or "predominate" systolic blood 
pressure of 160mm, as the numerous other blood pressure 
readings of record are all lower than these measurements.  
The award of a compensable evaluation for the service-
connected hypertension under the criteria of Diagnostic Code 
7101 is denied.

B.  Diabetic Retinopathy

The veteran has also been diagnosed with diabetic 
retinopathy.  

The best distant vision obtainable after best correction by 
glasses is the basis of rating visual acuity.  38 C.F.R. § 
4.75.  Cataracts are also rated based on corrected visual 
acuity.  Diagnostic Codes 6027-28.  Corrected visual acuity 
of 20/40 (6/12) in one eye warrants a noncompensable 
evaluation when corrected visual acuity in the other eye is 
also 20/40 (6/12).  Corrected visual acuity of 20/50 (6/15) 
in one eye warrants a 10 percent evaluation when corrected 
visual acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  The Board observes that, on VA 
eye examination dated in August 2005, the veteran's vision 
was noted to have been normal bilaterally.  A VA progress 
note dated in December 2003 showed the veteran's corrected 
visual acuity ass 20/20, right, and 20/30, left.  A VA 
progress note dated in November 2004 showed the veteran's 
corrected visual acuity as 20/15, bilaterally.  The veteran's 
visual acuity is consistent with the assignment of a zero 
percent rating.  See 38 C.F.R. Part 4, § 4.84, Diagnostic 
Code 6079.  

Diabetic retinopathy may be rated by analogy to other 
Diagnostic Codes.  See 38 C.F.R. § 4.20.  

Chronic retinitis is evaluated from 10 percent to 100 percent 
based on resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6006.  Diagnostic Codes 6006 (retinitis), 6008 (retina, 
detachment of), and 6009 (eye, injury of, unhealed) were also 
considered.  Such disabilities, if in chronic form, are rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
to be assigned during active pathology is 10 percent.  38 
C.F.R. § 4.84a.  A 10 percent evaluation is assigned for 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged, or diminished image.  
Diagnostic Code 6011

VA examinations and progress notes diagnosed ocular 
hypertension; mild to moderate non-proliferative diabetic 
retinopathy, left eye greater than right eye; non-visually 
significant cataracts; exposure keratopathy; myopia; 
astigmatism; and presbyopia.  

VA optometry progress notes dated in July 2004 noted no 
visual field changes or deficits.  VA examination report in 
August 2005 noted that the veteran's visual fields were 
normal, and no retinopathy was found.  

Therefore, there is no resulting irregularity, duplication, 
enlargement, diminution of image, or retinal pathology which 
would be compensable under Diagnostic Codes 6006, 6008-09, 
6011.  

Accordingly, the rating schedule reflects that a 
noncompensable rating is warranted for the veteran's diabetic 
retinopathy.  See 38 C.F.R. §§ 4.84a, 4.115b.  

C.  Erectile Dysfunction

The veteran also has erectile dysfunction due to his diabetic 
retinopathy.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2006).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
The medical evidence does not indicate any finding of 
deformity of the penis.  Accordingly, the rating schedule 
reflects a noncompensable rating is warranted for the 
veteran's erectile dysfunction.  See Diagnostic Code 7522.

The Board additionally observes that, in any event, the 
veteran is otherwise compensated for his erectile 
dysfunction.  He is in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 
3.350(a) for loss of use of a creative organ.

D.  Conclusion

The Board notes that the 40 percent disability rating 
represents the most severe his diabetes mellitus has been 
since filing his claim.  Therefore, he is not entitled to a 
"staged" rating.  See Fenderson, 12 Vet. App. at 125-26.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

Entitlement to an increased initial rating for service-
connected diabetes mellitus is denied.  

____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


